Exhibit REEDER & SIMPSON PC ATTORNEYS AT LAW P.O. Box601 RRE Commercial Center Majuro, MH 96960 Telephone: 011-692-625-3602 Facsimile: 011-692-625-3602 Email: dreeder@ntamar.net r.simpson@simpson.gr October 9, 2009 Ladies and Gentlemen: Re: DHT Maritime, Inc. (the “Company”) We are licensed to practice law in the Republic of the Marshall Islands (the “RMI”),and are members in good standing of the Bar of the RMI. We are acting as special RMI counsel for the Company in connection with the registration statement on Form S-8 (the “Registration Statement”),being filed by the Company with the United States Securities and Exchange Commission (the “Commission”),under the Securities Act of 1933, as amended, relating to shares of Common Stock, par value US$0.01 per share of the Company (the “Common Stock”),which will be issued and issuable in respect of equity-based compensation awards granted under the 2005 Incentive Compensation Plan of the Company, as amended on June 19, 2009 (the “Plan”). In connection with this opinion, we have examined originals or electronic versions, certified or otherwise identified to our satisfaction, of the Registration Statement and such other documents, corporate records and other instruments as we have deemed necessary or appropriate for the purposes of this opinion, including, without limitation, a specimen certificate representing the Common Stock and resolutions adopted by the board of directors of the Company on September 20, 2005 and May 14, 2009. We have also made such examinations of matters of law as we deemed necessary in connection with the opinions expressed herein. We express no opinion as to matters governed by, or the effect or applicability of any laws of any jurisdiction other than the laws of the RMI which are in effect as of the date hereof. This opinion speaks as of the date hereof, and it should be recognized that changes may occur after the date of this letter which may effect the opinions set forth herein. We assume no obligation to advise the parties, their counsel, or any other party seeking to rely upon this opinion, of any such changes, whether or not material, or of any other matter which may hereinafter be brought to our attention. Based upon and subject to the assumptions, qualifications and limitations herein, we are of the opinion that the shares of Common Stock covered by the Registration Statement are duly authorized and, when issued pursuant to the terms of the grants of the equity-based compensation awards under the Plan, will be validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion with the Commission as Exhibit 5.1 to the Registration Statement. We also consent to the reference to our firm under the caption “Interests of Named Experts and Counsel” in the Registration Statement.
